The opinion of the court was delivered by
West, J.:
The defendant appeals from a judgment for damages for an assault upon the plaintiff, alleging error in the admission and exclusion of evidence, in certain instructions given, in overruling a demurrer to the plaintiff’s evidence and a motion for a new trial, and on account of excessive damages.
The plaintiff’s testimony in effect was that, having borrowed some money of the defendant, she called upon him on Labor day, 1914, to pay the balance remaining due, and a dispute arising between them as to the amount, he took and kept a certain receipt belonging to her, whereupon she took and kept a receipt book belonging to him; that in order to regain this receipt book he assaulted her and used some violence. There was testimony to sustain the plaintiff’s view of the case, although disputed by the defendant and his wife and son.
We have examined the instructions and find no error therein. Neither do we find any error in the admission or exclusion of evidence. Complaint is made that a new trial was not granted on account of evidence claimed to be newly discovered, but this went merely to the question of the plaintiff’s health and was at most cumulative, and the refusal to grant a new trial was not *573error. While the damages, if considered from a standpoint of compensation, were large, there was evidence on which to base an award of punitive damages, and from that standpoint they are not so excessive as to amount to a showing of passion or prejudice.
Finding no material error, the judgment is affirmed.